COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Reynaldo Espinoza v. The State of Texas

Appellate case number:    01-13-00980-CR

Trial court case number: 1841842

Trial court:              County Criminal Court At Law No. 6, Harris County

         Following the denial of his motion to suppress, Appellant requested the trial court to
make findings of fact and conclusions of law. As Appellant points out in his brief, no findings of
fact and conclusions of law have been filed. In State v. Cullen, the Court of Criminal Appeals
held that, “upon the request of the losing party on a motion to suppress evidence, the trial
court . . . must make findings of fact and conclusions of law adequate to provide an appellate
court with a basis upon which to review the trial court’s application of the law to the facts.” 195
S.W.3d 696, 699 (Tex. Crim. App. 2006).
        For this reason, the appeal is abated and remanded for the trial court to make written
findings of fact and conclusions of law regarding its ruling on appellant’s motion to suppress.
The trial court shall make the appropriate findings and conclusions and shall cause them to be
filed with the trial court clerk within 20 days of the date of this order.
        The trial court clerk is ordered to file a supplemental clerk’s record containing the trial
court’s findings of fact and conclusions of law with this Court within 30 days of the date of this
order.
       The appeal is removed from the Court’s February 4, 2015 submission docket.
       This appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket without further order of the
Court when the supplemental clerk’s record is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: January 27, 2015